           Case 1:19-cv-00379-GHW Document 95 Filed 08/28/21 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 8/28/2021
-----------------------------------------------------------------X
FIDUCIARY NETWORK, LLC,                                          :
                                                                 :
                                                  Plaintiff, :
                                                                 :           1:19-cv-379-GHW
                              -v -                               :
                                                                 :                ORDER
MARK P. HURLEY,                                                  :
                                                                 :
                                               Defendant. :
---------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
         A jury trial in this matter will begin on Monday, May 9, 2022 at 9:00 a.m. The Court will

hold a final pretrial conference in this case on Friday, March 4, 2022 at 2:00 p.m. Both the final

pretrial conference and the jury trial will be held in Courtroom 12C of the United States District

Court for the Southern District of New York, Daniel Patrick Moynihan U.S. Courthouse at 500

Pearl Street, New York, New York 10007.

         The parties are directed to submit the following materials no later than November 16, 2021:

(1) the joint pretrial order and other submissions permitted or required under Rule 5 of the Court’s

Individual Rules of Practice in Civil Cases, (2) a proposed brief, mutually acceptable description of

the case, to be read to the venire, and (3) a proposed brief, mutually acceptable overview of the

applicable law, to be read to the jury as part of the Court’s initial instructions prior to opening

statements.

          SO ORDERED.

 Dated: August 28, 2021                                        _____________________________________
 New York, New York                                                     GREGORY H. WOODS
                                                                       United States District Judge
